                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHRISTOPHER LEE SCOTT,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-856-PPS-MGG

 B. HOLCOMB, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Christopher Lee Scott, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant

to 28 U.S.C. § 1915A, I must review the complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

       In the complaint, Scott alleges that on July 31, 2019, Sheriff Matt Hassel

authorized Sergeant Bo Holcomb and Captain Butts to place him in an overcrowded

cell, which forced him to sleep on the floor and to eat on a toilet or the floor instead of a

table. Because Scott is a pretrial detainee, I must assess his claims under the Fourteenth
Amendment instead of the Eighth Amendment. See Mulvania v. Sheriff of Rock Island

Cty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due Process

Clause prohibits holding pretrial detainees in conditions that amount to punishment.”

Id. “A pretrial condition can amount to punishment in two ways: first, if it is imposed

for the purpose of punishment, or second, if the condition is not reasonably related to a

legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that the

purpose of the government action is punishment.” Id. A pretrial detainee can “prevail

by providing only objective evidence that the challenged governmental action is not

rationally related to a legitimate governmental objective or that it is excessive in relation

to that purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving him the

favorable inferences to which he is entitled at this stage of the proceedings, Scott states a

plausible Fourteenth Amendment claim against the defendants. 1

       For these reasons, the court:

       (1) GRANTS Christopher Lee Scott leave to proceed on a Fourteenth

Amendment claim for money damages against Sheriff Hassel, Sergeant Holcomb, and

Captain Butts for subjecting him to overcrowded conditions on July 31, 2019;

       (2) DISMISSES all other claims;




       1 In addition, it should be noted that currently pending in this District before a
different judge is the case of Miller et al. v. Marshall County, Indiana et al., Case No. 3:19-
cv-842-DRL-MGG. That case is a putative class action filed by the American Civil
Liberties Union (ACLU) of Indiana against Marshall County, the Marshall County
Sheriff in his official capacity, and others on behalf of all individuals confined or who
will be confined in the Marshall County Jail. [See ECF 1 at ¶ 14 in Case No. 3:19-cv-842-
DRL-MGG.] The Plaintiffs in Miller, are seeking only declaratory and injunctive relief,
as opposed to money damages, but the Court desires to make the Plaintiff in this case
aware of that related case.

                                               2
      (3) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sheriff Hassel, Sergeant Holcomb, and Captain Butts at the Marshall County

Jail with a copy of this order and the complaint (ECF 1) as required by 28 U.S.C. §

1915(d); and

      (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassel, Sergeant

Holcomb, and Captain Butts to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Christopher Lee Scott

has been granted leave to proceed in this screening order.

      SO ORDERED on November 8, 2019.

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
